            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 1 of 11
                                                 EXHIBIT A
                                            DEFENDANT HOSPITALS

#                        Name                                Address                State of          NPI
                                                                                 Incorporation
1    ALLIANCE HEALTH PARTNERS, LLC,              303 MEDICAL CENTER DR                MS         1114150992
     d/b/a MERIT HEALTH BATESVILLE               BATESVILLE, MS 38606‐8608
2    AMORY HMA LLC,                              1105 EARL FRYE BLVD                 MS          1942255724
     d/b/a MERIT HEALTH GILMORE MEMORIAL         AMORY, MS 38821‐5500
3    ANNA HOSPITAL CORPORATION,                  517 N MAIN ST                        IL         1265540488
     d/b/a UNION COUNTY HOSPITAL                 ANNA, IL 62906‐1668
4    ARMC LP,                                    6250 HWY 83/84                       TX         1851344162
     d/b/a ABILENE REGIONAL MEDICAL CENTER       ABILENE, TX 79606
5    AUGUSTA HOSPITAL LLC,                       2260 WRIGHTSBORO RD                  DE         1083616213
     d/b/a TRINITY HOSPITAL OF AUGUSTA           AUGUSTA, GA 30904‐4764
6    BANNER HEALTH,                              807 S PONDEROSA ST                   AZ         1063893121
     d/b/a BANNER PAYSON MEDICAL CENTER          PAYSON, AZ 85541‐5542
7    BARTOW HMA LLC,                             2200 OSPREY BLVD                     FL         1922052018
     d/b/a BARTOW REGIONAL MEDICAL CENTER        BARTOW, FL 33830‐3308
8    BERWICK HOSPITAL COMPANY LLC,               701 E 16TH ST                        DE         1316919699
     d/b/a BERWICK HOSPITAL CENTER               BERWICK, PA 18603‐2316
9    BIG BEND HOSPITAL CORPORATION,              2600 N HIGHWAY 118                   TX         1356312243
     d/b/a BIG BEND REGIONAL MEDICAL CENTER      ALPINE, TX 79830‐2002
10   BIG SPRING HOSPITAL CORPORATION,            1601 W 11TH PL                       TX         1831160423
     d/b/a SCENIC MOUNTAIN MEDICAL CENTER        BIG SPRING, TX 79720‐4114
11   BILOXI HMA LLC,                             150 REYNOIR ST                      MS          1972557064
     d/b/a MERIT HEALTH BILOXI                   BILOXI, MS 39530‐4130
12   BLACKWELL HMA LLC,                          710 S 13TH ST                        OK         1790706851
     d/b/a ALLIANCEHEALTH BLACKWELL              BLACKWELL, OK 74631‐3700
13   BLUE RIDGE GEORGIA HOSPITAL COMPANY LLC,    2855 OLD HIGHWAY 5                   DE         1851362263
     d/b/a FANNIN REGIONAL HOSPITAL              BLUE RIDGE, GA 30513‐6248
14   BLUEFIELD HOSPITAL COMPANY LLC,             500 CHERRY ST                        DE         1477869295
     d/b/a BLUEFIELD REGIONAL MEDICAL CENTER     BLUEFIELD, WV 24701‐3306
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 2 of 11
                                                 EXHIBIT A
                                            DEFENDANT HOSPITALS

#                        Name                                 Address               State of          NPI
                                                                                 Incorporation
15   BRANDON HMA LLC,                             350 CROSSGATES BLVD                 MS         1205882669
     d/b/a MERIT HEALTH RANKIN                    BRANDON, MS 39042‐2601
16   BROWNWOOD HOSPITAL LP,                       1501 BURNET RD                      DE         1679526982
     d/b/a BROWNWOOD REGIONAL MEDICAL CENTER      BROWNWOOD, TX 76801‐8520
17   BULLHEAD CITY HOSPITAL CORPORATION,          2735 SILVER CREEK RD                AZ         1255302766
     d/b/a WESTERN ARIZONA REGIONAL MEDICAL       BULLHEAD CITY, AZ 86442‐7924
     CENTER
18   CARLISLE HMA, LLC,                           361 ALEXANDER SPRING RD             PA         1730133844
     d/b/a CARLISLE REGIONAL MEDICAL CENTER       CARLISLE, PA 17015‐6940
19   CARLSBAD MEDICAL CENTER LLC,                 2430 W PIERCE ST                    DE         1790722346
     d/b/a CARLSBAD MEDICAL CENTER                CARLSBAD, NM 88220‐3553
20   CEDAR PARK HEALTH SYSTEM LP,                 1401 MEDICAL PKWY                   DE         1376662296
     d/b/a CEDAR PARK REGIONAL MEDICAL CENTER     CEDAR PARK, TX 78613‐7763
21   CENTRE HOSPITAL CORPORATION,                 400 NORTHWOOD DR                    AL         1396766267
     d/b/a CHEROKEE MEDICAL CENTER                CENTRE, AL 35960‐1023
22   CHESTER HMA LLC,                             1 MEDICAL PARK DR                   SC         1366481632
     d/b/a CHESTER REGIONAL MEDICAL CENTER        CHESTER, SC 29706‐9769
23   CHESTERFIELD MARLBORO LP,                    711 CHESTERFIELD HWY                DE         1891768842
     d/b/a CHESTERFIELD GENERAL HOSPITAL          CHERAW, SC 29520‐7002
24   CITRUS HMA LLC,                              6201 N SUNCOAST BLVD                FL         1578506762
     d/b/a SEVEN RIVERS REGIONAL MEDICAL CENTER   CRYSTAL RIVER, FL 34428‐6712
25   CLARKSDALE HMA LLC,                          1970 HOSPITAL DR                   MS          1376584110
     d/b/a MERIT HEALTH NORTHWEST MISSISSIPPI     CLARKSDALE, MS 38614‐7202
26   CLINTON HMA, LLC,                            100 N 30TH ST                       OK         1326062456
     d/b/a ALLIANCEHEALTH CLINTON                 CLINTON, OK 73601‐3117
27   CLINTON HOSPITAL CORPORATION,                25 CREE DR                          PA         1144291840
     d/b/a LOCK HAVEN HOSPITAL                    LOCK HAVEN, PA 17745‐2600


                                                      -2-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 3 of 11
                                               EXHIBIT A
                                          DEFENDANT HOSPITALS

#                       Name                                   Address                 State of          NPI
                                                                                    Incorporation
28   COLLEGE STATION HOSPITAL LP,                  1604 ROCK PRAIRIE RD                   DE        1467403477
     d/b/a COLLEGE STATION MEDICAL CENTER          COLLEGE STATION, TX 77845‐8345
29   CRESTVIEW HOSPITAL CORPORATION,               151 E REDSTONE AVE                    FL         1104897859
     d/b/a NORTH OKALOOSA MEDICAL CENTER           CRESTVIEW, FL 32539‐5352
30   CRESTWOOD HEALTHCARE LP,                      1 HOSPITAL DR SW                      DE         1023061496
     d/b/a CRESTWOOD MEDICAL CENTER                HUNTSVILLE, AL 35801‐6455
31   DEACONESS HEALTH SYSTEM LLC,                  5501 N PORTLAND AVE                   DE         1740231752
     d/b/a ALLIANCEHEALTH DEACONESS                OKLAHOMA CITY, OK 73112‐2074
32   DEMING HOSPITAL CORPORATION,                  900 W ASH ST                         NM          1891075446
     d/b/a MIMBRES MEMORIAL HOSPITAL               DEMING, NM 88030‐4000
33   DURANT HMA LLC,                               1800 W UNIVERSITY BLVD                OK         1770522906
     d/b/a ALLIANCEHEALTH DURANT                   DURANT, OK 74701‐3006
34   DYERSBURG HOSPITAL COMPANY LLC,               400 E TICKLE ST                       TN         1043282338
     d/b/a TENNOVA HEALTHCARE‐DYERSBURG REGIONAL   DYERSBURG, TN 38024‐3120
35   EAST GEORGIA REGIONAL MEDICAL CENTER, LLC,    1499 FAIR RD                          GA         1265486278
     d/b/a EAST GEORGIA REGIONAL MEDICAL CENTER    STATESBORO, GA 30458‐1683
36   EMPORIA HOSPITAL CORPORATION,                 727 N MAIN ST                         VA         1770554214
     d/b/a SOUTHERN VIRGINIA REGIONAL MEDICAL      EMPORIA, VA 23847‐1274
     CENTER
37   EVANSTON HOSPITAL CORPORATION,                190 ARROWHEAD DR                     WY          1639140015
     d/b/a EVANSTON REGIONAL HOSPITAL              EVANSTON, WY 82930‐9266
38   FOLEY HOSPITAL CORPORATION,                   1613 N MCKENZIE ST                    AL         1053382655
     d/b/a SOUTH BALDWIN REGIONAL MEDICAL CENTER   FOLEY, AL 36535‐2247
39   FORREST CITY ARKANSAS HOSPITAL COMPANY LLC,   1601 NEWCASTLE RD                     AR         1811912009
     d/b/a FORREST CITY MEDICAL CENTER             FORREST CITY, AR 72335
40   FORT PAYNE HOSPITAL CORPORATION,              200 MEDICAL CENTER DR SW              AL         1710901178
     d/b/a DEKALB REGIONAL MEDICAL CENTER          FORT PAYNE, AL 35968‐3458


                                                      -3-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 4 of 11
                                                EXHIBIT A
                                           DEFENDANT HOSPITALS

#                       Name                                    Address              State of          NPI
                                                                                  Incorporation
41   FRANKLIN HOSPITAL CORPORATION,                 100 FAIRVIEW DR                    VA         1902878341
     d/b/a SOUTHAMPTON MEMORIAL HOSPITAL            FRANKLIN, VA 23851‐1238
42   GAFFNEY HMA LLC,                               1530 N LIMESTONE ST                SC         1508800186
     d/b/a MARY BLACK HEALTH SYSTEM – SPARTANBURG   GAFFNEY, SC 29340‐4742
43   GALESBURG HOSPITAL CORPORATION,                695 N KELLOGG ST                   IL         1447221312
     d/b/a GALESBURG COTTAGE HOSPITAL               GALESBURG, IL 61401‐2807
44   GRANBURY HOSPITAL CORPORATION,                 1310 PALUXY RD                     TX         1114998911
     d/b/a LAKE GRANBURY MEDICAL CENTER             GRANBURY, TX 76048‐5655
45   GRANITE CITY ILLINOIS HOSPITAL COMPANY LLC,    2100 MADISON AVE                   IL         1083685986
     d/b/a GATEWAY REGIONAL MEDICAL CENTER          GRANITE CITY, IL 62040‐4701
46   GREENBRIER VMC LLC,                            1320 MAPLEWOOD AVE                 DE         1639124142
     d/b/a GREENBRIER VALLEY MEDICAL CENTER         RONCEVERTE, WV 24970‐8016
47   GREENVILLE HOSPITAL CORPORATION,               29 L V STABLER DR                  AL         1780655332
     d/b/a LV STABLER MEMORIAL HOSPITAL             GREENVILLE, AL 36037‐3850
48   HAINES CITY HMA LLC,                           40100 HIGHWAY 27                   FL         1578518403
     d/b/a HEART OF FLORIDA REGIONAL MEDICAL        DAVENPORT, FL 33837‐5906
     CENTER
49   HAMLET HMA LLC,                                1000 W HAMLET AVE                  NC         1134194178
     d/b/a SANDHILLS REGIONAL MEDICAL CENTER        HAMLET, NC 28345‐4522
50   HARTSVILLE, LLC,                               1304 W BOBO NEWSOM HWY             SC         1174500458
     d/b/a CAROLINA PINES REGIONAL MEDICAL CENTER   HARTSVILLE, SC 29550‐4710
51   HERNANDO HMA LLC,                              17240 CORTEZ BLVD                  FL         1588695514
     d/b/a BAYFRONT HEALTH ‐ BROOKSVILLE            BROOKSVILLE, FL 34601‐8921
52   HMA FENTRESS COUNTY GENERAL HOSPITAL LLC,      436 CENTRAL AVE W                  TN         1093760712
     d/b/a HMA FENTRESS COUNTY GENERAL HOSPITAL     JAMESTOWN, TN 38556‐3031
53   HMA SANTA ROSA MEDICAL CENTER LLC,             6002 BERRYHILL RD                  FL         1528015302
     d/b/a SANTA ROSA MEDICAL CENTER                MILTON, FL 32570‐5062


                                                        -4-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 5 of 11
                                                 EXHIBIT A
                                            DEFENDANT HOSPITALS

#                       Name                                   Address              State of          NPI
                                                                                 Incorporation
54   HOSPITAL OF BARSTOW INC,                      820 E MOUNTAIN VIEW ST              DE        1780655670
     d/b/a BARSTOW COMMUNITY HOSPITAL              BARSTOW, CA 92311‐3004
55   HOSPITAL OF LOUISA, INC.,                     2485 HIGHWAY 644                   KY         1063484483
     d/b/a THREE RIVERS MEDICAL CENTER             LOUISA, KY 41230‐9242
56   HOSPITAL OF MORRISTOWN LLC,                   726 MCFARLAND ST                   TN         1689645004
     d/b/a LAKEWAY REGIONAL HOSPITAL               MORRISTOWN, TN 37814‐3989
57   JACKSON HMA LLC,                              1850 CHADWICK DR                  MS          1033163092
     d/b/a MERIT HEALTH CENTRAL                    JACKSON, MS 39204‐3404
58   JACKSON HOSPITAL CORPORATION,                 540 JETT DR                        KY         1346247962
     d/b/a KENTUCKY RIVER MEDICAL CENTER           JACKSON, KY 41339‐9622
59   JACKSON TENNESSEE HOSPITAL COMPANY LLC,       367 HOSPITAL BLVD                  TN         1023089984
     d/b/a TENNOVA HEALTHCARE ‐ REGIONAL JACKSON   JACKSON, TN 38305‐2080
60   JOURDANTON HOSPITAL CORPORATION,              1905 HIGHWAY 97 E                  TX         1184695785
     d/b/a SOUTH TEXAS REGIONAL MEDICAL CENTER     JOURDANTON, TX 78026‐1504
61   KENNETT HMA LLC,                              1301 1ST ST                       MO          1205883980
     d/b/a TWIN RIVERS REGIONAL MEDICAL CENTER     KENNETT, MO 63857‐2525
62   KEY WEST HMA LLC,                             5900 COLLEGE RD                    FL         1619922077
     d/b/a LOWER KEYS MEDICAL CENTER               KEY WEST, FL 33040‐4342
63   KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC,    315 S OSTEOPATHY                  MO          1104899442
     d/b/a NORTHEAST REGIONAL MEDICAL CENTER       KIRKSVILLE, MO 63501‐6401
64   LAKE SHORE HMA, LLC,                          368 NE FRANKLIN ST                 FL         1386743045
     d/b/a SHANDS LAKE SHORE REGIONAL MEDICAL      LAKE CITY, FL 32055‐3088
     CENTER
65   LAKE WALES HOSPITAL CORPORATION,              410 S 11TH ST                      FL         1033180195
     d/b/a LAKE WALES MEDICAL CENTER               LAKE WALES, FL 33853‐4203
66   LANCASTER HMA LLC,                            1500 HIGHLANDS DR                  PA         1770539637
     d/b/a HEART OF LANCASTER REGIONAL MEDICAL     LITITZ, PA 17543‐7694
     CENTER

                                                       -5-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 6 of 11
                                                EXHIBIT A
                                           DEFENDANT HOSPITALS

#                       Name                                  Address               State of          NPI
                                                                                 Incorporation
67   LAS CRUCES MEDICAL CENTER LLC,                4311 E LOHMAN AVE                   DE        1205882503
     d/b/a MOUNTAIN VIEW REGIONAL MEDICAL CENTER   LAS CRUCES, NM 88011‐8255
68   LEA REGIONAL HOSPITAL LLC,                    5419 N LOVINGTON HWY               DE         1285688697
     d/b/a LEA REGIONAL MEDICAL CENTER             HOBBS, NM 88240‐9100
69   LEBANON HMA LLC,                              1411 W BADDOUR PKWY                TN         1306889597
     d/b/a TENNOVA HEALTHCARE ‐ LEBANON            LEBANON, TN 37087‐2513
70   LEHIGH HMA LLC,                               1500 LEE BLVD                      FL         1083669683
     d/b/a LEHIGH REGIONAL MEDICAL CENTER          LEHIGH ACRES, FL 33936‐4835
71   LEXINGTON HOSPITAL CORPORATION,               200 W CHURCH ST                    TN         1255302923
     d/b/a HENDERSON COUNTY COMMUNITY HOSPITAL     LEXINGTON, TN 38351‐2038
72   LONGVIEW MEDICAL CENTER LP,                   2901 N 4TH ST                      DE         1528026267
     d/b/a LONGVIEW REGIONAL MEDICAL CENTER        LONGVIEW, TX 75605‐5128
73   MADISON HMA LLC,                              161 RIVER OAKS DR                 MS          1194770404
     d/b/a MERIT HEALTH MADISON                    CANTON, MS 39046‐5375
74   MARION HOSPITAL CORPORATION,                  3333 W DEYOUNG ST                  IL         1073584058
     d/b/a HEARTLAND REGIONAL MEDICAL CENTER       MARION, IL 62959‐5884
75   MARSHALL COUNTY HMA, LLC,                     901 S 5TH AVE                      OK         1467476556
     d/b/a ALLIANCEHEALTH MADILL                   MADILL, OK 73446‐3640
76   MARTIN HOSPITAL COMPANY LLC,                  161 MOUNT PELIA RD                 TN         1275505372
     d/b/a TENNOVA HEALTHCARE‐VOLUNTEER MARTIN     MARTIN, TN 38237‐3811
77   MARY BLACK HEALTH SYSTEM LLC,                 1700 SKYLYN DR                     DE         1669425963
     d/b/a MARY BLACK HEALTH SYSTEM SPARTANBURG    SPARTANBURG, SC 29307‐1041
78   MAT‐SU VALLEY MEDICAL CENTER LLC,             2500 S WOODWORTH LOOP              AK         1417975061
     d/b/a MAT‐SU REGIONAL MEDICAL CENTER          PALMER, AK 99645‐8984
79   MAYES COUNTY HMA, LLC,                        111 N BAILEY ST                    OK         1588686679
     d/b/a ALLIANCEHEALTH PRYOR                    PRYOR, OK 74361‐4201
80   MCKENZIE TENNESSEE HOSPITAL COMPANY LLC,      161 HOSPITAL DR                    DE         1407827157
     d/b/a MCKENZIE REGIONAL HOSPITAL              MC KENZIE, TN 38201‐1636
                                                      -6-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 7 of 11
                                                EXHIBIT A
                                           DEFENDANT HOSPITALS

#                       Name                                   Address              State of          NPI
                                                                                 Incorporation
81   MCKENZIE WILLAMETTE REGIONAL MEDICAL CENTER   1460 G ST                           DE        1568413573
     ASSOCIATES LLC,                               SPRINGFIELD, OR 97477‐4112
     d/b/a MCKENZIE‐WILLAMETTE MEDICAL CENTER
82   MCSA LLC,                                     701 W GROVE ST                     AR         1689625568
     d/b/a MEDICAL CENTER OF SOUTH ARKANSAS        EL DORADO, AR 71730‐4415
83   MELBOURNE HMA, LLC,                           250 N WICKHAM RD                   FL         1962497198
     d/b/a WUESTHOFF MEDICAL CENTER ‐ MELBOURNE    MELBOURNE, FL 32935‐8625
84   MIDWEST REGIONAL MEDICAL CENTER, LLC,         2825 PARKLAWN DR                   OK         1730128836
     d/b/a MIDWEST REGIONAL MEDICAL CENTER         MIDWEST CITY, OK 73110‐4201
85   MMC OF NEVADA LLC,                            1299 BERTHA HOWE AVE               DE         1275588782
     d/b/a MESA VIEW REGIONAL HOSPITAL             MESQUITE, NV 89027‐7500
86   MOBERLY HOSPITAL COMPANY LLC,                 1515 UNION AVE                     DE         1770554305
     d/b/a MOBERLY REGIONAL MEDICAL CENTER         MOBERLY, MO 65270‐9407
87   MONROE HMA, LLC,                              2151 W SPRING ST                   GA         1043265564
     d/b/a CLEARVIEW REGIONAL MEDICAL CENTER       MONROE, GA 30655‐3115
88   MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES    171 FAIRVIEW RD                    NC         1073568754
     LLC,                                          MOORESVILLE, NC 28117‐9500
     d/b/a LAKE NORMAN REGIONAL MEDICAL CENTER
89   NAPLES HMA LLC,                               6101 PINE RIDGE RD                 FL         1316992134
     d/b/a PHYSICIANS REGIONAL MEDICAL CENTER      NAPLES, FL 34119‐3900
90   NATCHEZ HOSPITAL COMPANY, LLC,                129 JEFFERSON DAVIS BLVD           DE         1619922283
     d/b/a NATCHEZ COMMUNITY HOSPITAL              NATCHEZ, MS 39120‐5103
91   NATIONAL HEALTHCARE OF LEESVILLE, INC.,       1020 W FERTITTA BLVD               DE         1881665164
     d/b/a BYRD REGIONAL HOSPITAL                  LEESVILLE, LA 71446‐4645
92   NATIONAL HEALTHCARE OF MT VERNON INC,         8 DOCTORS PARK RD                  DE         1750353041
     d/b/a CROSSROADS COMMUNITY HOSPITAL           MOUNT VERNON, IL 62864‐6224
93   NAVARRO HOSPITAL LP,                          3201 W HIGHWAY 22                  DE         1144274226
     d/b/a NAVARRO REGIONAL HOSPITAL               CORSICANA, TX 75110‐2450

                                                       -7-
             Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 8 of 11
                                                  EXHIBIT A
                                             DEFENDANT HOSPITALS

#                         Name                                Address                 State of          NPI
                                                                                   Incorporation
94    NHCI OF HILLSBORO INC,                       101 CIRCLE DR                         TX        1093786204
      d/b/a HILL REGIONAL HOSPITAL                 HILLSBORO, TX 76645‐2670
95    OAK HILL HOSPITAL CORPORATION,               430 MAIN ST                         WV          1598736159
      d/b/a PLATEAU MEDICAL CENTER                 OAK HILL, WV 25901
96    OSCEOLASC LLC,                               2906 17TH ST                         DE         1164478442
      d/b/a ST CLOUD REGIONAL MEDICAL CENTER       SAINT CLOUD, FL 34769‐6006
97    PAINTSVILLE HOSPITAL COMPANY, LLC,           625 JAMES TRIMBLE BLVD               KY         1538101688
      d/b/a PAUL B HALL REGIONAL MEDICAL CENTER    PAINTSVILLE, KY 41240‐1055
98    PASCO REGIONAL MEDICAL CENTER, LLC,          13100 FORT KING RD                   FL         1356336069
      d/b/a BAYFRONT HEALTH ‐ DADE CITY            DADE CITY, FL 33525‐5294
99    PHILLIPS HOSPITAL CORPORATION,               1801 MARTIN LUTHER KING JR DR        AR         1154392090
      d/b/a HELENA REGIONAL MEDICAL CENTER         HELENA, AR 72342‐8998
100   PINEY WOODS HEALTHCARE SYSTEM, L.P.,         505 S JOHN REDDITT DR                DE         1487607792
      d/b/a WOODLAND HEIGHTS MEDICAL CENTER        LUFKIN, TX 75904‐3120
101   POPLAR BLUFF REGIONAL MEDICAL CENTER LLC,    3100 OAK GROVE RD                   MO          1700831724
      d/b/a POPLAR BLUFF REGIONAL MEDICAL CENTER   POPLAR BLUFF, MO 63901
102   PORT CHARLOTTE HMA LLC,                      2500 HARBOR BLVD                     FL         1053364703
      d/b/a BAYFRONT HEALTH PORT CHARLOTTE         PORT CHARLOTTE, FL 33952‐5000
103   PRIME HEALTHCARE SERVICES MESQUITE LLC,      1011 N GALLOWAY AVE                  DE         1790174860
      d/b/a DALLAS REGIONAL MEDICAL CENTER         MESQUITE, TX 75149‐2433
104   PUNTA GORDA HMA LLC,                         809 E MARION AVE                     FL         1104870245
      d/b/a BAYFRONT HEALTH ‐ PUNTA GORDA          PUNTA GORDA, FL 33950‐3819
105   QHG OF ENTERPRISE INC,                       400 N EDWARDS ST                     AL         1720039712
      d/b/a MEDICAL CENTER ENTERPRISE              ENTERPRISE, AL 36330‐2510
106   QHG OF SOUTH CAROLINA INC,                   2829 E HIGHWAY 76                    SC         1831418862
      d/b/a CAROLINAS HOSPITAL SYSTEM MARION       MULLINS, SC 29574‐6035
107   RED BUD ILLINOIS HOSPITAL COMPANY LLC,       325 SPRING ST                        IL         1891766317
      d/b/a RED BUD REGIONAL HOSPITAL              RED BUD, IL 62278‐1105
                                                      -8-
           Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 9 of 11
                                               EXHIBIT A
                                          DEFENDANT HOSPITALS

#                       Name                                  Address                State of          NPI
                                                                                  Incorporation
108 RIVER OAKS HOSPITAL LLC,                      1030 RIVER OAKS DR                   MS         1396792032
    d/b/a MERIT HEALTH RIVER OAKS                 FLOWOOD, MS 39232‐9553
109 ROCKLEDGE HMA, LLC,                           110 LONGWOOD AVE                     FL         1619962917
    d/b/a WUESTHOFF MEDICAL CENTER ‐ ROCKLEDGE    ROCKLEDGE, FL 32955‐2828
110 ROH LLC,                                      1026 N FLOWOOD DR                   MS          1285681841
    d/b/a MERIT HEALTH WOMAN'S HOSPITAL           JACKSON, MS 39232‐9532
111 ROSE CITY HMA LLC,                            250 COLLEGE AVE                      PA         1467491027
    d/b/a LANCASTER REGIONAL MEDICAL CENTER       LANCASTER, PA 17603‐3363
112 RUSTON LOUISIANA HOSPITAL COMPANY LLC,        401 E VAUGHN AVE                     DE         1285765107
    d/b/a NORTHERN LOUISIANA MEDICAL CENTER       RUSTON, LA 71270‐5950
113 SALEM HOSPITAL CORPORATION,                   310 WOODSTOWN RD                     NJ         1306817978
    d/b/a THE MEMORIAL HOSPITAL OF SALEM COUNTY   SALEM, NJ 08079‐2064
114 SAN ANGELO HOSPITAL LP,                       3501 KNICKERBOCKER RD                DE         1194776104
    d/b/a SAN ANGELO COMMUNITY MEDICAL CENTER     SAN ANGELO, TX 76904‐7610
115 SAN MIGUEL HOSPITAL CORPORATION,              104 LEGION DR                       NM          1396716643
    d/b/a ALTA VISTA REGIONAL HOSPITAL            LAS VEGAS, NM 87701‐4804
116 SEBASTIAN HOSPITAL LLC,                       13695 US HIGHWAY 1                   FL         1235186123
    d/b/a SEBASTIAN RIVER MEDICAL CENTER          SEBASTIAN, FL 32958‐3230
117 SEBRING HOSPITAL MANAGEMENT ASSOCIATES LLC,   3600 S HIGHLANDS AVE                 FL         1952344772
    d/b/a HIGHLANDS REGIONAL MEDICAL CENTER       SEBRING, FL 33870‐5416
118 SEMINOLE HMA, LLC,                            2401 W WRANGLER BLVD                 OK         1891980124
    d/b/a ALLIANCEHEALTH SEMINOLE                 SEMINOLE, OK 74868‐1917
119 SHELBYVILLE HOSPITAL COMPANY LLC,             2835 HWY 231 N                       TN         1932170750
    d/b/a TENNOVA HEALTHCARE‐SHELBYVILLE          SHELBYVILLE, TN 37160‐2607
120 SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY      603 N PROGRESS AVE                   DE         1902051816
    LLC,                                          SILOAM SPRINGS, AR 72761‐4352
    d/b/a SILOAM SPRINGS REGIONAL HOSPITAL


                                                     -9-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 10 of
                                                   11
                                               EXHIBIT A
                                        DEFENDANT HOSPITALS

#                       Name                                  Address              State of           NPI
                                                                                Incorporation
121 STARKE HMA, LLC,                              922 E CALL ST                       FL         1285733790
    d/b/a SHANDS STARKE REGIONAL MEDICAL CENTER   STARKE, FL 32091‐3616
122 STATESVILLE HMA LLC,                          218 OLD MOCKSVILLE RD              NC          1154375178
    d/b/a DAVIS REGIONAL MEDICAL CENTER           STATESVILLE, NC 28625‐1930
123 SUNBURY HOSPITAL COMPANY LLC,                 350 N 11TH ST                      DE          1467424820
    d/b/a SUNBURY COMMUNITY HOSPITAL              SUNBURY, PA 17801‐1611
124 THE HEALTH CARE AUTHORITY OF THE CITY OF      301 E 18TH ST                      AL          1215976675
    ANNISTON,                                     ANNISTON, AL 36207‐3952
    d/b/a STRINGFELLOW MEMORIAL HOSPITAL
125 TOOELE HOSPITAL CORPORATION,                  2055 N MAIN ST                     UT          1124090659
    d/b/a MOUNTAIN WEST MEDICAL CENTER            TOOELE, UT 84074‐9819
126 TULLAHOMA HMA LLC,                            1801 N JACKSON ST                  TN          1922052869
    d/b/a TENNOVA HEALTHCARE‐HARTON               TULLAHOMA, TN 37388‐2201
127 TUNKHANNOCK HOSPITAL COMPANY LLC,             880 SR 6 W                         DE          1518256726
    d/b/a TYLER MEMORIAL HOSPITAL                 TUNKHANNOCK, PA 18657‐6149
128 VAN BUREN HMA CENTRAL BUSINESS OFFICE LLC,    E MAIN & SOUTH 20TH ST             AR          1386687036
    d/b/a SPARKS MEDICAL CENTER‐ VAN BUREN        VAN BUREN, AR 72957
129 VENICE HMA LLC,                               540 THE RIALTO                     FL          1760427157
    d/b/a VENICE REGIONAL BAYFRONT HEALTH         VENICE, FL 34285‐2900
130 VICTORIA OF TEXAS LP,                         506 E SAN ANTONIO ST               DE          1851343909
    d/b/a DETAR HOSPITAL NAVARRO                  VICTORIA, TX 77901‐6060
131 WATSONVILLE HOSPITAL CORPORATION,             75 NIELSON ST                      DE          1710958228
    d/b/a WATSONVILLE COMMUNITY HOSPITAL          WATSONVILLE, CA 95076‐2468
132 WEST GROVE HOSPITAL COMPANY LLC,              1015 W BALTIMORE PIKE              DE          1336110287
    d/b/a JENNERSVILLE REGIONAL HOSPITAL          WEST GROVE, PA 19390‐9459
133 WHITE COUNTY MEDICAL CENTER,                  1205 MCLAIN ST                     AR          1619365079
    d/b/a UNITY HEALTH HARRIS MEDICAL CENTER      NEWPORT, AR 72112‐3533


                                                     -10-
            Case 1:18-cv-20394-RNS Document 123-1 Entered on FLSD Docket 07/26/2019 Page 11 of
                                                   11
                                               EXHIBIT A
                                        DEFENDANT HOSPITALS

#                       Name                                Address                State of           NPI
                                                                                Incorporation
134 WILLIAMSON MEMORIAL HOSPITAL LLC,           859 ALDERSON ST                      WV          1275528614
    d/b/a WILLIAMSON MEMORIAL HOSPITAL          WILLIAMSON, WV 25661‐3215
135 WILLIAMSTON HOSPITAL CORPORATION,           310 S MCCASKEY RD                    NC          1851362669
    d/b/a MARTIN GENERAL HOSPITAL               WILLIAMSTON, NC 27892‐2150
136 WINDER HMA LLC,                             316 N BROAD ST                       GA          1932194222
    d/b/a BARROW REGIONAL MEDICAL CENTER        WINDER, GA 30680‐2150
137 WOMEN & CHILDRENS HOSPITAL LLC,             4200 NELSON RD                       DE          1801849104
    d/b/a LAKE AREA MEDICAL CENTER              LAKE CHARLES, LA 70605‐4118
138 WOODWARD HEALTH SYSTEM LLC,                 900 17TH ST                          DE          1558312553
    d/b/a ALLIANCEHEALTH WOODWARD               WOODWARD, OK 73801‐2448
139 YAKIMA HMA LLC,                             502 W 4TH AVE                       WA           1164461455
    d/b/a TOPPENISH COMMUNITY HOSPITAL          TOPPENISH, WA 98948‐1616
140 YAKIMA HMA LLC,                             110 S 9TH AVE                       WA           1043241508
    d/b/a YAKIMA REGIONAL MEDICAL AND CARDIAC   YAKIMA, WA 98902‐3315
    CENTER




                                                   -11-
